Citation Nr: 0635519	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active military service from October 1984 to 
September 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
In a January 2005 decision, the Board denied the veteran's 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, in April 2006, the Court vacated and 
remanded the Board's decision.

The Board notes that in a July 2006 statement, the veteran's 
representative requested a delay of the adjudication of the 
veteran's claim, pending the receipt of additional private 
evidence.  This evidence was received and is duplicative of 
evidence already of record.  As such, there is no prejudice 
to the veteran in the Board's proceeding with this case on 
the merits without initial RO review of this evidence.  

In an August 2006 memorandum, the veteran's representative 
has raised the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran currently has chronic paranoid schizophrenia 
which had its onset during service.  




CONCLUSION OF LAW

Chronic paranoid schizophrenia was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, a psychosis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service medical records show that in November 
1988, on referral for psychiatric evaluation by his unit, the 
veteran appeared anxious and that he described chronic 
marital problems over the past seven or eight months.  He had 
noted difficulty concentrating which affected his test 
performances and he described a tendency to be less cautious, 
especially when driving.  He had just returned from Korea and 
was having trouble readjusting.  The Axis I diagnoses were 
adjustment disorder with depressed mood and marital problem.  
The Axis II diagnosis was mixed personality disorder with 
antisocial, passive-aggressive and schizotypal features.  In 
January 1991 a diagnosis of adjustment disorder with 
depressed mood, grief reaction, was recorded.  A diagnosis of 
adjustment disorder with depressed mood was again recorded in 
February 1991.  

Post-service, the veteran's for service connection for 
schizophrenia was received in March 2000.

Lay evidence has been submitted in support of the claim.  In 
a statement received in February 2002, the veteran's 
supervisor as an air traffic controller in service stated 
that the veteran's life in service was characterized by 
excessiveness, such as in alcohol consumption, and by having 
different priorities than the Army.  A tower chief at Fort 
Campbell related that the veteran had a lot of problems and 
an unusual personality.  An October 2002 statement from the 
veteran's father states that the Social Security 
Administration (SSA) has determined that the veteran is 
incompetent.   SSA records were received in support of that 
statement  

The record contains voluminous VA outpatient and 
hospitalization records dated from 1999 which reflect 
treatment for a psychiatric disorder diagnosed variously as 
bipolar disorder, schizoaffective disorder, schizophrenia, 
depression, major depressive disorder, and psychosis not 
otherwise specified.  

The veteran was afforded a VA examination in April 2000.  On 
psychiatric examination, the veteran reported having been 
"overwhelmed and depressed" for the past two years.  The 
Axis I diagnoses were severe depressive disorder and history 
of paranoid schizophrenia.  The Axis II diagnosis was passive 
dependent traits.  No opinion was provided regarding the 
etiology of current psychiatric disorder.

In December 2002, the veteran was afforded another VA 
examination.  The examiner noted that although the veteran 
reported that paranoid schizophrenia had been diagnosed in 
service, this was not confirmed by service medical records.  
He noted that the diagnosis of adjustment disorder in service 
was defined as "the development of emotional or behavioral 
symptoms as the result of an identifiable stressor(s)," 
which in this case consisted of marital problems and 
readjustment difficulties.  The Axis I diagnoses were 
psychosis not otherwise specified, depressive disorder not 
otherwise specified, and alcohol abuse by history.  The 
opined that, based on a thorough review of the record and the 
results of the current examination, he could not say that it 
was at least as likely as not that the current psychiatric 
disorder had its origins in military service.  The examiner 
further indicated that if any military documents even mention 
the "POSSIBILITY" of the veteran having a schizophrenic 
disorder, then it was the examiner's opinion that the veteran 
be scheduled for another VA examination.  The examiner was a 
clinical psychologist.  

Thereafter, the veteran continued to be treated by VA.  In 
May 2003, a VA examiner, who is an M.D., noted that the 
veteran had a diagnosis of chronic paranoid schizophrenia.  
The examiner opined that the schizophrenia probably had a 
prodromal onset when the veteran was completing his 8 year 
tour of duty in the military and when he was 26 years old.  
It was further noted that the veteran apparently exhibited 
some symptoms consistent with a stress reaction or change in 
personality and was referred for treatment.  The Board notes 
that this history is consistent with the service medical 
records.  

In September 2004, the same physician who had examined the 
veteran in May 2003, again examined the veteran.  The 
diagnosis of chronic paranoid schizophrenia, history of 
depression was rendered.  The examiner noted that her first 
interview with the veteran showed that the veteran likely 
developed prodromal symptoms of schizophrenia during service, 
when the veteran was finishing his 8 years in the military.  
He was referred to mental health for personality changes and 
stress reactions which the examiner felt, in hindsight, were 
the first symptoms of schizophrenia.  

In sum, the veteran was treated during service for 
psychiatric manifestations.  He was diagnosed as having an 
adjustment disorder with depressed mood; and mixed 
personality disorder with antisocial, passive-aggressive and 
schizotypal features.  Post-service, the veteran was 
diagnosed with various psychiatric disabilities.  His current 
diagnosis is chronic paranoid schizophrenia.  In December 
2002, a clinical psychologist stated that he could not say 
that it was at least as likely as not that the current 
psychiatric disorder had its origins in military service 
although he noted that if any military documents even mention 
the "POSSIBILITY" of the veteran having a schizophrenic 
disorder, then the veteran should be scheduled for another VA 
examination.  In May 2003 and September 2004, a VA physician 
opined that the veteran's chronic paranoid schizophrenia had 
its onset during service.  In September 2004, this physician 
provided an unequivocal opinion which was consistent with the 
veteran's history.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board finds the VA opinions both to be competent, 
probative, and based on an accurate portrayal of the 
veteran's history during service and thereafter.  Their 
conclusions are different, one attributing schizophrenia to 
service and the other suggesting no relationship.  The Board 
finds that the evidence is in equipoise and the veteran must 
be afforded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection is warranted.  


ORDER

Service connection for chronic paranoid schizophrenia is 
granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


